The affidavit charged the possession of prohibited liquors, and the evidence for the state tended to establish this charge.
A proper predicate having been laid, it was competent for the state to show by its witness what the defendant said regarding the whisky found on premises in his possession or under his control.
The remark of the solicitor during his argument to the jury that "the defendant is a bootlegger, and was being defended by a bootlegger's lawyer," was not such prejudicial argument, as, under the facts in this case, would warrant a reversal.
We find no error in the record, and the judgment is affirmed.
Affirmed.
MERRITT, J., not sitting.